--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF A CONVERTIBLE NOTE (THE
“NOTE”) IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).
 
THE NOTE TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES HAS NOT BEEN REGISTERED UNDER THE  1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE NOTE MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.   "UNITED STATES" AND
"U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
 
SUBSCRIPTION AGREEMENT
(Offshore Subscribers)
 
 
TO:
Black Hawk Exploration (the “Company”), a company with offices at 1174 Manito
Dr., NW, PO Box 363, Fox Island, WA, 98333

 
 
Purchase of Convertible Note

 
1.  
Subscription and Use of Proceeds

 
1.1      On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, Chancery Lane Investment Group, Inc.,
(the “Subscriber”) hereby irrevocably subscribes for and agrees to purchase one
convertible note (the “Note”) from the Company for an aggregate purchase price
of $600,000 (the “Subscription Proceeds”), substantially in the form attached to
this Subscription Agreement as Exhibit “A” (the subscription and agreement to
purchase being the “Subscription”).
 
1.2      On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, the Company hereby irrevocably agrees to
sell the Note to the Subscriber.
 
1.3      Subject to the terms hereof, the Subscription will be effective upon
its acceptance by the Company.
 
1.4      Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.
 
1.5      The Subscriber is also issued warrants to purchase 8,500,000 shares of
the Company’s common stock.  These warrants are more fully described in the
warrant certificate attached as Exhibit ‘B’.
 
2.  
Payment

 
2.1      The Subscription Proceeds pertaining to the purchase of the Note shall
be paid on or before the Closing Date (as defined in Section 4.1, below) by
cheque or wire transfer to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
3.  
Documents Required from Subscriber

 
3.1      The Subscriber must:
 
(a)          complete, sign and return to the Company an executed copy of this
Subscription Agreement prior to the Closing Date; and,
 
 
(b)
complete, sign and return to the Company as soon as possible, on request by the
Company, any documents, questionnaires, notices and undertakings as may be
required by regulatory authorities and applicable law

 
 
(collectively the “Transaction Documents.”)

 
4.  
Closing

 
4.1      There shall be no formal closing ceremony with respect to the
transactions contemplated by this Agreement. Instead, the parties shall execute
and exchange the Transaction Documents by facsimile and email and the closing of
the transactions contemplated by this Agreement shall be deemed to have occurred
(the "Closing") on the date (the "Closing Date") that the Company receives the
Subscription Proceeds in full. There may be multiple Closings
 
5.  
Acknowledgements of Subscriber

 
5.1      The Subscriber acknowledges and agrees that:
 
(a)  
Neither the Note nor the shares of common stock (“Shares”) that may be issued
upon a conversion of the Note (the Note and the Shares may be hereinafter
referred to collectively as the “Securities”) have been or will be registered
under the 1933 Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, none of them may be
offered or sold in the United States or, directly or indirectly, to a U.S.
Person, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case in accordance with applicable state securities laws;

 
(b)  
the Company has not undertaken to, and will have no obligation to, register the
Securities, or any of them, under the 1933 Act;

 
(c)  
it has received and carefully read this Subscription Agreement;

 
(d)  
the decision to execute this Subscription Agreement and acquire the Note
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;

 
(e)  
there are risks associated with an investment in the Company including, by way
of example and not in limitation, the specific risks identified in the Company’s
most recent periodic reports filed with the SEC and available for viewing at the
SEC’s website at www.SEC.gov;

 
(f)  
it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Note
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 
 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 
(g)  
all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

 
(h)  
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

 
(i)  
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions;

 
(j)  
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
Shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (“FINRA”);

 
(k)  
none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 6.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

 
(l)  
the Subscriber is not acquiring the Note as a result of, and will not itself
engage in, any “directed selling efforts” (as that term is defined in Regulation
S under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements;

 
(m)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

 
(n)  
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 
(o)  
no documents in connection with the sale of the Note hereunder have been
reviewed by the SEC or any state securities administrators;

 
(p)  
there is no government or other insurance covering any of the Securities;

 
(q)  
the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 
 
 

--------------------------------------------------------------------------------

 
 
- 4 -
 
(r)  
the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of either the
United States or Canada and, as a consequence:

 
(i)  
is restricted from using most of the civil remedies available under securities
legislation,

 
(ii)  
may not receive information that would otherwise be required to be provided
under securities legislation, and

 
(iii)  
the Company is relieved from certain obligations that would otherwise apply
under securities legislation; and

 
(s)  
the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Note, although in technical compliance
with Regulation S, would not be available if the offering is part of a plan or
scheme to evade the registration provisions of the 1933 Act or any applicable
state securities laws.

 
6.  
Representations, Warranties and Covenants of the Subscriber

 
6.1      The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing), and acknowledges that the Company is relying thereon, that:
 
(a)  
the Subscriber is not a U.S. Person as that term is defined in Regulation S;

 
(b)  
the Subscriber is not acquiring the Note for the account or benefit of, directly
or indirectly, any U.S. Person as that term is defined in Regulation S;

 
(c)  
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement
and the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

 
(d)  
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
(e)  
if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 
(f)  
the Subscriber has duly executed and delivered this Subscription Agreement and
upon acceptance thereof by the Company it will constitute a valid and binding
agreement of the Subscriber enforceable against the Subscriber in accordance
with its terms;

 
(g)  
the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;

 
 
 

--------------------------------------------------------------------------------

 
 
- 5 -
 
(h)  
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Note as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

 
(i)  
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10-K, 10-Q, 8-K and any other
filings filed with the SEC;

 
(j)  
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 
(k)  
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
(l)  
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 
(m)  
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 
(n)  
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 
(o)  
the Subscriber is not an underwriter of, or dealer in, the Company’s Shares, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of any of the Shares;

 
(p)  
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of restricted period after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;

 
(q)  
the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable state
securities laws;

 
(r)  
the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
 
 

--------------------------------------------------------------------------------

 
 
- 6 -
 
(s)  
the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

 
(t)  
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 
(u)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities,

 
(ii)  
that any person will refund the purchase price of any of the Securities,

 
(iii)  
as to the future price or value of any of the Securities, or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the-counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.

 
6.2      In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S.
 
7.  
Acknowledgement and Waiver

 
7.1      The Subscriber has acknowledged that the decision to purchase the
Securities was solely made on the basis of information available to the
Subscriber on the EDGAR database maintained by the SEC at www.sec.gov.  The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of the Securities.
 
8.  
Legending of Subject Securities

 
8.1      The Subscriber hereby acknowledges that that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 
 
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN)
OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 
 
 

--------------------------------------------------------------------------------

 
 
- 7 -
 
8.2      The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.
 
9.  
Costs

 
9.1      The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Note or to
the conversion of the Note or the Conversion Shares shall be borne by the
Subscriber.
 
10.  
Governing Law

 
10.1                        This Subscription Agreement is governed by the laws
of the State of Washington and the federal laws applicable thereto. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the courts of the State of Wyoming.
 
11.  
Survival

 
11.1                        This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Note by the
Subscriber pursuant hereto.
 
12.  
Assignment

 
12.1                        This Subscription Agreement is assignable.
 
13.  
Severability

 
13.1                        The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
14.  
Entire Agreement

 
14.1                         Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else. This subscription may only be amended by instrument in writing signed by
the parties hereto.
 
15.  
Notices

 
All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on the signature page of this Subscription Agreement and notices to the Company
shall be directed to it at Black Hawk Exploration, 1174 Manito Dr., NW, PO Box
363, Fox Island, WA, 98333, Attention: President.
 
 
 

--------------------------------------------------------------------------------

 
 
- 8 -
 
16.  
Counterparts and Electronic Means

 
16.1                        This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.  Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.
 
17.  
Registration Instructions



17.1                        The Subscriber hereby directs the Company to cause
any Note issued pursuant to this Subscription Agreement to be registered on the
books of the Company as directed on the signature page of this Agreement.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 


 

  Name of Subscriber – Please type or print)              
(Signature and, if applicable, Office)
             
(Address of Subscriber)
             
(City, State or Province, Postal Code of Subscriber)
             
(Country of Subscriber)
             
(Fax and/or E-mail Address of Subscriber)

 
 
 

--------------------------------------------------------------------------------

 
 
- 9 -
 
Registration Information (if different from above)
 

      Name of Subscriber – Please type or print)              
(Signature and, if applicable, Office)
             
(Address of Subscriber)
             
(City, State or Province, Postal Code of Subscriber)
             
(Country of Subscriber)
             
(Fax and/or E-mail Address of Subscriber)

 
 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the Note is hereby
accepted by Black Hawk Exploration
 
DATED at ____________________________, the ___ day of April, 2011.
 
BLACK HAWK EXPLORATION
 
 
 

Per:         
Authorized Signatory
 

 
 
 

--------------------------------------------------------------------------------

 
        
EXHIBIT “A”
 
Form of Convertible Note
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THIS
SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S.
PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
Dated:  April  ___, 2011
 


 
 U.S. $600,000
 
CONVERTIBLE NOTE
 
FOR VALUE RECEIVED, BLACK HAWK EXPLORATION (the “Company”) promises to pay to
CHANCERY LANE INVESTMENT GROUP, INC., or its registered assigns (the “Holder”),
the principal sum of six hundred thousand Dollars ($600,000) in lawful currency
of the United States (the “Principal Amount”) on October 19, 2012 or such
earlier date as the Note may be permitted to be repaid as provided hereunder
(the “Maturity Date”), with no interest, to the Holder on the earlier of (i) the
Conversion Date (as hereafter defined) and (ii) the Maturity Date (except that,
if any such date is not a Business Day, then such payment shall be due on the
next succeeding Business Day) in cash.  The Company may prepay any portion of
the Principal Amount without the prior written consent of the Holder.
 
This Note is subject to the following additional provisions:
 
18.  
Other Agreements.

 
18.1                        This Note has been issued pursuant to a subscription
agreement between the Company and the Holder dated April __, 2011 (the
“Subscription Agreement”) pursuant to which the Holder purchased this Note, and
this Note is subject in all respects to the terms of the Subscription Agreement
and incorporates the terms of the Subscription Agreement to the extent that they
do not conflict with the terms of this Note.  This Note may be transferred or
assigned.
 
 
 

--------------------------------------------------------------------------------

 
 
19.  
Events of Default.

 
19.1                        “Event of Default”, wherever used herein, means any
one of the following events (whatever the reason and whether it shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
 
(a)  
any default in the payment of the Principal Amount of this Note, free of any
claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

 
(b)  
the Company shall fail to observe or perform any other covenant or agreement
contained in this Note or the Subscription Agreement which failure is not cured,
if possible to cure, within 30 calendar days after notice of such default is
sent by the Holder to the Company; or

 
(c)  
the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing.

 
2.2                         If any Event of Default occurs, the full Principal
Amount, together with interest and other amounts owing in respect thereof to the
date of acceleration shall become, at the Holder’s election, immediately due and
payable in cash.  Upon payment of the full Principal Amount, together with
interest and other amounts owing in respect thereof, in accordance herewith,
this Note shall promptly be surrendered to or as directed by the Company.  The
Holder need not provide and the Company hereby waives any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
declaration may be rescinded and annulled by the Holder at any time prior to
payment hereunder and the Holder shall have all rights as a Note holder until
such time, if any, as the full payment under this Section shall have been
received by it.  No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.
 
20.  
Conversion.

 
20.1                        At any time after the Financing Date until this Note
is no longer outstanding, this Note may be converted into Conversion Shares at
any time and from time-to-time, in whole or in part, at the option of the
Holder.  The Holder shall effect conversions by delivering to the Company the
form of Notice of Conversion attached hereto as Annex A (a “Notice of
Conversion”), specifying therein the amount of principal to be converted and the
date on which such conversion is to be effected (a “Conversion Date”); provided
that the date upon which any such conversion may be effected may not be less
than 5 calendar days following the date of delivery of the Notice of
Conversion.  If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that is 2 calendar days after such Notice of
Conversion is delivered to the Company.  To effect conversions hereunder, the
Holder shall not be required to physically surrender the Note to the Company
unless the entire principal amount of this Note has been so
converted.  Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion.  The Holder and the Company shall maintain records showing the
principal amount converted and the date of such conversions.  The Company shall
deliver any objection to any Notice of Conversion within 10 business days of
receipt of such notice.  The Holder, by acceptance of this Note, acknowledges
and agrees that, by reason of the provisions of this paragraph, following
conversion of a portion of this Note, the unpaid and unconverted principal
amount of this Note may be less than the amount stated on the face hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
20.2                        The number of Conversion Shares issuable upon a
conversion of any outstanding principal under the Note shall be determined by
the quotient obtained by dividing (x) by (y) where (x) is equal to the amount of
outstanding principal to be converted and (y) is the Conversion Price (as
hereinafter defined).
 
20.3                        Not later than five Trading Days after any
Conversion Date, the Company will deliver to the Holder a certificate or
certificates representing the Conversion Shares (bearing such legends as may be
required by applicable law and those required by the Subscription Agreement)
representing the number of Conversion Shares being acquired upon the conversion
of Note.
 
20.4                        The conversion price (the “Conversion Price”) in
effect on any Conversion Date shall be shall mean $0.14 per share.
 
20.5                        At any time after the Financing Date until this Note
is no longer outstanding, this Note may be converted into Conversion Shares at
any time and from time-to-time, in whole or in part, at the option of the
Company.  The Company shall effect conversions by delivering to the Holder
written notice of conversion specifying therein the amount of principal to be
converted and the date on which such conversion is to be effected (a “Conversion
Date”);
 
20.6                         Limitations on Conversions by Company.   Unless the
Holder otherwise directs the Company, the Company shall not effect any
conversion of this Note, and the Holder shall not have the right to convert any
portion of this Note pursuant to Section 3.1 hereto, to the extent that after
giving effect to such conversion, the Holder would beneficially own,  for
purposes of the Securities Act of 1934, as amended (the "Exchange Act") , in
excess of 9.99% (the "Maximum Percentage") of the number of Common Shares
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentence, the number of Common Shares beneficially owned by the
Holder shall include the number of Common Shares issuable upon conversion of
this Note with respect to which the determination of such sentence is being
made, but shall exclude the number of Common Shares which would be issuable upon
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder.  Except as set forth in the preceding sentence, for purposes of this
Section 3, beneficial ownership pursuant to the Exchange Act shall be calculated
in accordance with Section 13(d) of the Exchange Act, except as set forth in the
preceding sentence.  For purposes of this Section 3 in determining the number of
outstanding Common Shares, the Holder may rely on the number of outstanding
Common Shares as reflected in (x) the Company's most recent Form 10-K, Form 10-Q
or Form 8-K, as the case may be, (y) a more recent public announcement by the
Company or (z) any other notice by the Company or the Transfer Agent setting
forth the number of Common Shares outstanding.  For any reason at any time, upon
the written or oral request of the Holder, the Company shall within two (2)
Business Days confirm orally and in writing to the Holder the number of Common
Shares then outstanding.  In any case, the number of outstanding Common Shares
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding Common Shares was
reported.  By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage  specified in such notice;
provided that (i) any such increase will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company, and (ii) any such
increase or decrease will apply only to the Holder and not to any other holder
of Notes.
 
20.7                        The Company covenants that it will at all times
reserve and keep available out of its authorized and unissued shares of Common
Stock such number of shares as is necessary in order to ensure that a sufficient
number are available for the purpose of issuance of Conversion Shares upon
conversion of this Note, free from pre-emptive rights or any other actual
contingent purchase rights of Persons other than the Holder.  The Company
covenants that all Conversion Shares shall, upon issue, be duly and validly
authorized, issued and fully paid and non-assessable.
 
 
 

--------------------------------------------------------------------------------

 
 
20.8                         Upon a conversion hereunder the Company shall not
be required to issue stock certificates representing fractions of any Conversion
Shares, and the number of Conversion Shares shall be rounded up or down to the
nearest whole number.
 
20.9                         If the Company, at any time while this Note is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions in shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (B) subdivides
outstanding shares of Common Stock into a larger number of shares, (C) combines
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issues by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding after such event.  Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
21.  
Repayment

 
21.1                         Repayment of this Note shall be due, in whole or in
part, on demand by written Notice from the Holder to the Company at any time
following 30 days of the Financing Date.
 
22.  
Notices

 
22.1                        Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, facsimile
number 253-549-4329, Attn: President or such other address or facsimile number
as the Company may specify for such purposes by notice to the Holder delivered
in accordance with this Section.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the address of the Holder to
which this Note was delivered.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (Pacific
Standard Time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (Pacific Standard Time) on any
date and earlier than 11:59 p.m. (Pacific Standard Time) on such date, (iii) the
second business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.
 
23.  
Interest



6.1                           Interest will accrue on a daily basis on the
outstanding principal amount of this Note from and including the date hereof at
the rate equal to six percent (6.00%) per annum, computed on the basis of a year
of 365 or 366 days, as applicable, for the actual number of days elapsed, and
shall be payable semiannually in arrears, in such coin or currency described
above, on the first business days of January and July of each year, commencing
July 2, 2011, until payment of such principal sum has been made or duly provided
for.
 
 
 

--------------------------------------------------------------------------------

 
 
24.  
Definitions.

 
24.1                         For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (i) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Subscription Agreement, and
(ii) the following terms shall have the following meanings:
 
(a)  
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Washington are authorized or required by law or
other government action to close.

 
(b)  
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 
(c)  
“Conversion Date” has the meaning set forth in Section 3.5 hereof.

 
(d)  
“Conversion Price” has the meaning set forth in Section 3.4 hereof.

 
(e)  
“Conversion Share” means shares of the Company’s Common Stock into which
principal and Interest due pursuant to this Note may be converted.

 
(f)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 
(g)  
“Financing Date” means the date on which the Principal Amount is delivered to
the Company by the Investor.

 
(h)  
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 
25.  
Replacement of Note if lost or destroyed.

 
If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.
 
26.  
Governing law.

 
All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Washington, without regard to
the principles of conflicts of law thereof.
 
27.  
Waivers

 
Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note.  The
failure of the Company or the Holder to insist upon strict adherence to any term
of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note.  Any waiver must be in writing.
 
28.  
Usury

 
 
 

--------------------------------------------------------------------------------

 
 
If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest.  The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.
 
29.  
Next business day

 
Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.
 
IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date first above indicated.
 
 
 

  BLACK HAWK EXPLORATION.               By:           Kevin Murphy     title:
President

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the Convertible Note of
Black Hawk Exploration a Nevada corporation (the “Company”), due on October 19,
2012, into shares of the Company’s common stock (each a “Share”) as of the date
written below.  The undersigned will pay all transfer taxes, intangible or other
taxes payable with respect hereto and is delivering herewith such certificates
and opinions as reasonably requested by the Company in accordance therewith.  No
fee will be charged to the holder for any conversion.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Shares.
 
Conversion calculations:
 


 
Date to Effect Conversion:
 
Principal Amount of Note to be Converted:
 
Accrued Interest to be Converted:
 
Number of Shares to be issued:
 
Signature:
 


 


 
Name:
 


 
Address:
 
 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
EXHIBIT “B”
 
Warrant Certificate


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:30 P.M. (WASHINGTON STATE TIME) ON April _____, 2016.
 
SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF
BLACK HAWK EXPLORATION
incorporated in the State of Nevada
 
WARRANT CERTIFICATE NO. 2011-001
 
THIS IS TO CERTIFY THAT Chancery Lane Investment Group Inc., (the “Holder”), has
the right to purchase, upon and subject to the terms and conditions hereinafter
referred to, up to 8,500,000 fully paid and non-assessable common shares (the
“Shares”) in the capital of Black Hawk Exploration (hereinafter called the
“Company”) on or before 5:30 p.m. (Washington State time) on April ____, 2016
(the “Expiry Date”) at a price per Share (the “Exercise Price”) of US$0.14 on
the terms and conditions attached hereto as Appendix “A” (the “Terms and
Conditions”).
 
 
1.
ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE.  THIS
CERTIFICATE REPRESENTS 8,500,000 WARRANTS.

 
 
2.
These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 
 
3.
Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

 
IN WITNESS WHEREOF the Company has executed this Warrant Certificate this _____
day of April, 2011.
 
BLACK HAWK EXPLORATION.
 
 

Per:         Authorized Signatory  

 
 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 
PLEASE NOTE THAT ALL SHARE CERTIFICATES ARE REQUIRED TO BE LEGENDED AS FOLLOWS
DURING THE CURRENCY OF APPLICABLE HOLD PERIODS:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX “A”


TERMS AND CONDITIONS dated April ___, 2011, attached to the Warrants issued by
Black Hawk Exploration.
 
1.                             INTERPRETATION
 
1.1                           Definitions
 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
(a)  
“Company” means Black Hawk Exploration until a successor corporation will have
become such as a result of consolidation, amalgamation or merger with or into
any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

 
(b)  
“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 
(c)  
“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 
(d)  
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 
(e)  
“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 
(f)  
“shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

 
(g)  
“Warrant Holders” or “Holders” means the holders of the Warrants; and

 
(h)  
“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.

 
1.2                           Gender
 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.
 
1.3                           Interpretation not affected by Headings
 
The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.
 
1.4                           Applicable Law
 
The Warrants will be construed in accordance with the laws of the State of
Nevada.
 
 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
2.  
ISSUE OF WARRANTS

 
2.1      Additional Warrants
 
The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.
 
2.2      Warrant to Rank Pari Passu
 
All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.
 
2.3      Issue in substitution for Lost Warrants
 
(a)  
In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 
(b)  
The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

 
2.4      Warrant Holder Not a Shareholder
 
The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.
 
3.  
NOTICE

 
3.1      Notice to Warrant Holders
 
Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
3.2      Notice to the Company
 
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth above or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 
4.  
EXERCISE OF WARRANTS

 
4.1      Method of Exercise of Warrants
 
The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company, at par, in Fox
Island, Washington, for the purchase price applicable at the time of surrender
in respect of the shares subscribed for in lawful money of the United States of
America, to the Company at the address set forth in, or from time to time
specified by the Company pursuant to, Section 3.2.
 
4.2      Effect of Exercise of Warrants
 
(a)  
Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 
(b)  
Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

 
4.3      Subscription for Less Than Entitlement
 
The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.
 
4.4      Warrants for Fractions of Shares
 
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.
 
4.5      Expiration of Warrants
 
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.
 
4.6      Time of Essence
 
Time will be of the essence hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
- 4 -
 
4.7      Subscription Price
 
Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$0.14.  One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.
 
4.8      Adjustment of Exercise Price
 
(a)  
The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 
(i)  
If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

 
(ii)  
In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a “Reorganization”), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

 
In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.
 
The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).
 
(b)  
The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 
4.9      Determination of Adjustments
 
If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.
 
5.  
COVENANTS BY THE COMPANY

 
5.1      Reservation of Shares
 
The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
- 5 -
 
6.  
WAIVER OF CERTAIN RIGHTS

 
6.1                          Immunity of Shareholders, etc.
 
The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.
 
7.  
MODIFICATION OF TERMS, MERGER, SUCCESSORS

 
7.1      Modification of Terms and Conditions for Certain Purposes
 
From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.
 
7.2      Warrants Not Transferable
 
The Warrant and all rights attached to it are not transferable.
 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF SUBSCRIPTION
 
TO:
Black Hawk Exploration

 
1174 Manito Dr., NW, PO Box 363,

Fox Island, WA, 98333
 
The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Black Hawk Exploration (the “Company) pursuant
to the within Warrants at US$0.14 per Share on the terms specified in the said
Warrants.  This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.
 
The undersigned hereby directs that the Shares be registered as follows:



NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                        
TOTAL:
   

 
(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).
 
DATED this ________ day of __________________ , ______.
 
In the presence of:
 

      Signature of Witness     Signature of Warrant Holder

                                               
Please print below your name and address in full.
 

Name (Mr./Mrs./Miss)           Address                

 
                                                                                                                   
INSTRUCTIONS FOR SUBSCRIPTION
 
The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.
 
In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.
 
If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.
 

